[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               May 11, 2009
                               No. 08-14347                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                 D. C. Docket No. 01-00105-CR-FTM-29DNF

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

PRIMATIVO AVILA,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (May 11, 2009)

Before MARCUS, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Primativo Avila appeals the denial of his motion for a reduced sentence. 18
U.S.C. § 3582(c)(2). Avila’s motion was based on Amendment 706 to the

Guidelines. We affirm.

       “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008) (per curiam). A district court may modify a term of

imprisonment in the case of a defendant who was sentenced to a term of

imprisonment based on a sentencing range that has subsequently been lowered by

the Sentencing Commission. 18 U.S.C. § 3582(c)(2).

      The district court did not err. Amendment 706 did not have the effect of

lowering Avila’s sentencing range. Avila was held responsible for more than

eleven grams of cocaine base and was ineligible for a sentence reduction. See

United States v. Jones, 548 F.3d 1366, 1368–69 (11th Cir. 2008) (per curiam).

Avila argues that the district court had discretion to reduce his sentence below the

amended range under United States v. Booker, 543 U.S. 220, 125 S. Ct. 738

(2005), but Booker cannot be used as an independent basis to reduce a sentence.

See United States v. Melvin, 556 F.3d 1190, 1191–93 (11th Cir. 2009) (per

curiam). We affirm the denial of Avila’s motion.

      AFFIRMED.




                                          2